Abatement Order filed September 10, 2015




                                        In The

                    Fourteenth Court of Appeals
                                      ____________

                              NO. 14-15-00477-CR
                                      ____________

                       FREDY HENRIQUEZ, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 13-DCR-064877A

                            ABATEMENT ORDER

      The reporter’s record has not been filed in this appeal. The court reporter has
informed the court that appellant has not paid or made arrangements to pay the
reporter’s fee to prepare the reporter’s record. See Tex. R. App. P. 37.3(c)(2)(A).
This court is unaware whether appellant is entitled to proceed without the payment
of costs. See Tex. R. App. P. 37.3(c)(2)(B). Accordingly, we enter the following
order. See Tex. R. App. P. 35.3(c).
      We ORDER the judge of the 268th District Court to immediately conduct a
hearing at which appellant, appellant’s counsel, and counsel for the State shall
participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent
and, thus entitled to a free record. The judge shall see that a record of the hearing is
made, shall make findings of fact and conclusions of law, and shall order the trial
clerk to forward a record of the hearing and a supplemental clerk’s record
containing the findings and conclusions. The transcribed record of the hearing, the
court’s findings and conclusions, and a videotape or compact disc, if any,
containing a recording of the video teleconference shall be filed with the clerk of
this court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court.



                                        PER CURIAM